Citation Nr: 1819523	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-29 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to March 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran submitted additional evidence after the July 2015 Statement of the Case (SOC) without a waiver of Agency of Original Jurisdiction (AOJ) consideration; however, as the Veteran's substantive appeal was received in August 2015, a waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence is not required.  38 U.S.C. § 7105 (e) (2012).  Additionally, the Board observes that additional evidence consisting of VA treatment records were associated with the record after the July 2015 SOC.  Although the Veteran has not submitted a waiver of AOJ consideration of this evidence, as his claim is being remanded below, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.

Moreover, in November 2017, the Veteran appointed a Veterans Service Organization a representative, Disabled American Veterans.  The Board further acknowledges that the Veteran's representative has not had an opportunity to submit evidence or an argument on the Veteran's behalf in connection with his appeal.  However, as the Veteran's claims are remanded herein, he will have an opportunity to submit evidence and argument on the Veteran's behalf prior to the Board's final adjudication of these matters. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was last examined in July 2016.  While the mere passage of time is not a basis for requiring a new examination, subsequent private and VA treatment records indicate that such condition may have worsened in severity since his last VA examination. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this regard, in July 2016, while speaking with his private psychiatrist, Dr. H. Jabbour, the Veteran indicated that he felt like he was not going to live for a long time, and his life would be cut short.  He also reported experiencing nightmares twice a week and sleeping three to five hours per night due to intrusive thoughts of traumatic events or hypervigilance.  Then, while seeking VA treatment for a psychiatric evaluation in August 2017, the Veteran reported experiencing intrusive thoughts, flashbacks, avoidance behavior, and hypervigilance.  Moreover, the VA treatment note indicated the worsening of his PTSD symptoms were the cause of his current symptoms.  

Therefore, as the evidence suggests that the Veteran's PTSD may have increased in severity since the July 2016 examination, a remand is necessary to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995).

With respect to the issue of entitlement to a TDIU, the Board observes that the assignment of a TDIU depends, in part, upon the assigned ratings for service-connected PTSD throughout the appeal.  In this decision, the Board has remanded the claim for entitlement to an increased rating for PTSD, the outcome of which could affect the Veteran's overall disability rating.  Therefore, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with this matter, and, therefore, adjudication of such claim must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Additionally, while on remand the Veteran should also be afforded a VA examination to determine the impairment resulting from the Veteran's service-connected disabilities.  

Finally, the Board notes that there may be outstanding private treatment records pertaining to the Veteran's PTSD, to specifically include treatment by Dr. H. Jabbour.  Thus, while on remand, the Veteran should be given an opportunity to identify any additional outstanding records relevant to the claims on appeal.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include all outstanding private treatment records from Dr. H. Jabbour.  Additionally, obtain any outstanding VA treatment records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  After the foregoing, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's PTSD. The findings of the examiner should address the level of social and occupational impairment attributable to the service-connected disability.   

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  Additionally, the examiner should indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A rationale should be provided for any opinion offered.  

3.  Forward the record to an appropriate VA examiner so as to determine the functional impairment resulting from the combined effects of the Veteran's disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should note that the Veteran is service-connected for PTSD; lumbar strain; bilateral knee instability; bilateral knee strain; bilateral ankle strain; tinnitus; hearing loss; and peripheral neuropathy of the bilateral lower extremities.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  The examiner should not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.  The examiner should address the following:  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

All opinions offered should be accompanied by a rationale.  A written copy of the report should be associated with the claims file.  

4.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include whether a TDIU on a schedular or extraschedular basis is warranted.  If a claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




